Winslow, C. J.
Two contentions are made by the defendant, viz.: (1) the funds on deposit in the East Side Bank were in fact his own funds, hence the check was drawn on his own bank account; and (2) no intention to defraud any one appears from the evidence, especially in view of the fact that no attempt was made to imitate Junkerman’s signature.'
As to the first contention it may freely be admitted that there was room in the evidence to find that the account at the East Side Bank was in fact the defendant’s account kept in Junkerman’s name, but, on the other hand, Junkerman’s testimony was positive that it was his own account and that the money on deposit was his own money.
There was nothing incredible or even improbable about Junkerman’s version of the matter. It is undisputed that the defendant was considerably indebted to Junkerman and that he was seriously embarrassed. Such an arrangement as Junkerman testifies to was natural enough, and there are facts which make it appear probable. For instance, it is admitted that no one except Junkerman drew any checks on that account until the drawing of the check in question here, and the bank was never informed that any one except Jun-kerman had authority to draw checks thereon. It is also admitted that when Junkerman remonstrated with the defendant about the drawing of this check he did not even claim *578to have a right to do so, but proceeded to settle up this and several other checks issued at about the same time. The' trial court had the advantage of personal contact with the witnesses, and we do not feel that we can say that its conclusion in this regal'd is not supported by the evidence.
As to the second claim practically the same general considerations apply. The question of a man’s intent is generally to be determined by considering his acts and the surrounding circumstances and drawing the conclusion as to his state of mind therefrom. The fact that no attempt was made to counterfeit Junkerman’s signature is to be considered, but cannot be held to be conclusive. If there was an intent to injure or defraud any person, either Junkerman, the bank, or the person to whom the false check was given, it is sufficient. Secs. 4454, 4455, Stats. We are unable to say that the trial court was wrong in drawing the conclusion which it did.
By the Court. — Judgment affirmed.
Siebecker and Owen, JJ., dissent.